DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I, claims 1-11, in the reply filed on May 6, 2022 is acknowledged.  The traversal is on the ground(s) that there is not serious burden and the product claim 12 is amended to be made by the method of claim 1.  This is not found persuasive because the two inventions belong to two different statutory classes, method and product. Different consideration and search of the different statutory classes are required. The inventions also require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries). In addition, the patentability of the product is determined by examining the structure of the product, not method of how it is made. 
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The claim invention of claim 1 directed to a method of creating an interface. Specifically, in claim 1, a chemical bond is formed between the interface layer comprising the organometallic compounds and the polymeric material, wherein the specification and claim 8 further specify the chemical bond is caused by the chemical reaction between the organometallic compounds and the deposit material. However, the disclosure does not specify much details of these organometallic compound except it includes silicon, phosphorous or sulfur, or might include an inorganic additive. The “inorganic additive” limitation is also unclear since a compound itself, not a composition, wouldn’t conventionally include any additive. There are too many possible compounds that read on the limitations of organometallic compound. For example, evidential reference Cain (US20220093343, paragraphs 0042-0043 and 0048) shows a long list of compounds that share one specific chemical formula of the organometallic compound comprising silicon, wherein silicon is considered as the organometallic atom in the organometallic compound. There are many other chemical formulas for organometallic compound, with many different metals, and silicon can also be considered as the inorganic component, not the metallic component, of the organometallic compound. The chemical reaction to form a chemical bond are specific to the chemical components and structures for both the reacting materials, in this case the organometallic compound and the deposit material. Thus, without the informations of the specific chemical structure of the organometallic compound and/or the deposit material, or the types of chemical bond in the structural form (for example Si-H, C-H etc, not the general covalent bond or ionic bond in claims 10-11), one or ordinary skill in the art would not be able to make and/or use the invention (forming the chemical bond) without undue experimentation (testing all different combinations of organometallic compounds and deposit materials). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Miarecki (US20160369419) in view of Hyman (US20170073816) and Chang (US20020086118), and further evidenced by Seok (US20150064358). 
Regarding claim 1, Miarecki teaches a method of metal plating on a polymer by applying an adhesion promoter on the polymer surface to enhance the interfacial bond strength between the polymer and the metal layer (abstract, paragraph 0001). Miarecki teaches a coupling agent is applied to the reinforced fiber in the polymer substrate, wherein the coupling agent is an organosilane material (paragraphs 0012-0018), the reinforced polymer substrate is considered to read on the limitation of the interfacial layer (adding a plurality of organometallic compound to a polymeric material to create an interfacial layer). Organosilane is considered to read on the limitation of the organometallic compound as evidenced by Cain (US20220093343, paragraphs 0042-0043 and 0048). Miarecki teaches to form an electroless plating layer on the interface layer (paragraphs 0019, 0024), wherein it would be expected interfacial layer (substrate) is placed on a holder or supporting surface for such plating process. The holder/supporting device reads on the limitation of the mold as the claim does not define the function of the mold other than holding the interfacial layer. Miarecki teaches the bond is formed between the interfacial layer and the plated metal layer (paragraphs 0033 and 0037). Miarecki teaches the metal plated layer is a solid layer (solidified deposit layer formed on the interfacial layer). 
	Miarecki does not explicitly teaches to heat and melt the deposit material to form the metal layer. However, Hyman teaches a method of chrome free pretreatment process on a surface of the polymer substrate for metallization (abstract, paragraph 0018). Hyman teaches thermal spraying and electroless plating in metallization of polymer substrate are considered as functionally equivalent method. Therefore, it would have been obvious to one of ordinary skill in the art to substitute electroless plating for thermal spraying as metallization method on a polymer in the method of creating an interface as disclosed by Miarecki. Thermal spraying, including plasma spraying, involves heating a deposit material (metal) until the material is melted and deposited on the substrate surface to form a solidified deposit layer upon cooling is evidenced by Seok (paragraph 0007). 
	Miarecki in view of Hyman does not explicitly teach the latent heat of the deposit material transfers to the interfacial layer to create chemical bond and physical interlock between the interfacial layer and the deposit material. Miarecki teaches bond is formed between the deposit material and the interfacial layer but does not specify the type of bond, which can only be either physical or chemical. However, Chang teaches a plasma spraying process (abstract) and discloses both mechanical interlocking (physical bond) and diffusion bonding (chemical bonding) occur between coating/substrate interface in plasma spraying (paragraph 0025). Chang further teaches the temperature of the particles affects the bonding (paragraph 0025).  Therefore, it would have been within the skill of the ordinary artisan to adjust and optimized in the temperature of the particles in the process to yield the desired level of physical and chemical bond between interfacial layer and the deposit material. Discovery of optimum value of result effective variable in known process is ordinarily within skill of art. In re Boesch, CCPA 1980, 617 F. 2d 272, 205 USPQ215. Since the predetermined volumetric density of the deposit material is in a linear relationship with the temperature of the deposit material, the optimization of the temperature of the deposit material would intrinsically optimize the volumetric density of the deposit material 
	Regarding claim 2, “volumetric density of the deposit material linearly decreases as temperature of the deposit material increases” is intrinsic, as the deposit material are the same (metal alloy, see rejection 7 below). Latent heat being transferred from the deposit material to the interfacial layer is expected from heating the deposit material. Since the predetermined volumetric density of the deposit material is in a linear relationship with the temperature of the deposit material, the optimization of the temperature of the deposit material (see claim 1 rejection) would intrinsically optimize the volumetric density of the deposit material, and the latent heat transfer would be expected from the result of the optimized heating temperature and optimized predetermined minimized volumetric density of the deposit material. 
	Regarding claim 3, Miarecki teaches adding the plurality of organometallic compound to a surface of the polymeric material (paragraphs 0012-0018).
	Regarding claim 4,  Miarecki teaches the formation of the solidified deposit layer maximizes a strength of an interface between the interfacial layer and the solidified layer (paragraphs 0001, 0033 and 0037). Hyman teaches the thermal spraying, and Chang teaches both mechanical interlocking (physical bond) and diffusion bonding (chemical bonding) occur between coating/substrate interface in plasma spraying (thermal spraying) (paragraph 0025).
	Regarding claim 6, Miarecki teaches the organometallic compounds include silicon (paragraphs 0012-0018).
	Regarding claim 7, Miarecki teaches the deposit material is copper based alloy, nickel based alloy etc (paragraphs 0032).
Regarding claim 8, as discussed above in the 112 rejection, it is unclear what is the considered as the inorganic additives in the organometallic compounds. Thus, However, it is the position of the examiner that property of the the deposit material on maximizes a surface activation energy to cause the deposit material to chemically react with “inorganic additives” in the organometallic compounds, is inherent, given that the method and the materials (the interfacial layer of organometallic compounds include silicon and the polymer material, the metal alloy deposit material, thermal spraying of the deposit material onto the interfacial layer to form the bonds by latent heat of the deposit material) disclosed by Miarecki in view of Hyman and Chang and the present application are the same. A reference which is silent about a claimed invention's features is inherently anticipatory if the missing feature is necessarily present in than in that which is described in the reference. Inherency is not established by probabilities or possibilities. In re Robentson, 49 USPQ2d 1949(1999). 
	Regarding claim 9, Chang teaches the depositing the deposit material on the interfacial layer causes a physical diffusion between the deposit material and the interfacial layer while chemical boning takes place. 
	Regarding claims 10 and 11, Miarecki in view of Hyman and Chang does not explicitly teaches the types of the chemical bonds. However, it is well settled that it would be obvious to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success (MPEP 2143 E.I.). In this case, there are only three types chemical bonds, covalent (claim 10), ionic (claim 11) and metallic bond. Thus, it would have been obviously to one of ordinary skill in the art to choose covalent and ionic bond when forming the chemical bonds in between the interfacial layer and the deposit material as disclosed by Miarecki in view of Hyman and Chang

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Miarecki (US20160369419) in view of Hyman (US20170073816) and Chang (US20020086118), and further evidenced by Seok (US20150064358) as applied to claim 1-4 and 6-11, and further in view of Kamgaing (US20190190106). 
	Regarding claim 5, Miarecki in view of Hyman and Chang teaches all limitations of this claim, except the 3D printing of the deposit material. However, Kamgaing teaches a method of coupling waveguides to package substrates (paragraph 0001), and discloses the 3D printing and electroless plating are functional equivalent method of depositing metal on a substrate (paragraph 0056). Therefore, it would have been obvious to one of ordinary skill in the art to substitute electroless plating for 3D printing as the method of depositing the deposit material in the method of making an interface  as disclosed by Miarecki in view of Hyman and Chang. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA LEUNG V LAW/Examiner, Art Unit 1717